IN THE COMMONWEALTH COURT OF PENNSYLVANIA



IN RE: Senior Health Insurance        :
Company of Pennsylvania               :
In Rehabilitation                     :   No. 1 SHP 2020




                                 ORDER

            AND NOW, this 4th day of November, 2021, it is hereby ORDERED
that the above-captioned opinion filed August 24, 2021, as amended on November
4, 2021, shall be designated OPINION rather than MEMORANDUM OPINION,
and it shall be REPORTED.
                        ____________________________________________
                        MARY HANNAH LEAVITT, President Judge Emerita